
	
		I
		111th CONGRESS
		1st Session
		H. R. 3050
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Blumenauer (for
			 himself, Mr. Cantor, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitations on the amount excluded from the gross estate with respect to
		  land subject to a qualified conservation easement.
	
	
		1.Short titleThis Act may be cited as the
			 American Family Farm and Ranchland
			 Protection Act.
		2.Increase in
			 limitations on the amount excluded from the gross estate with respect to land
			 subject to a qualified conservation easement
			(a)Increase in
			 dollar limitation on exclusionParagraph (3) of section 2031(c)
			 of the Internal Revenue Code of 1986 (relating to exclusion limitation) is
			 amended by striking the exclusion limitation is and all that
			 follows and inserting the exclusion limitation is
			 $5,000,000..
			(b)Increase in
			 percentage of value of land which is excludableParagraph (2) of
			 section 2031(c) of such Code (relating to applicable percentage) is
			 amended—
				(1)by striking
			 40 percent and inserting 50 percent, and
				(2)by striking
			 2 percentage points and inserting 2.5 percentage
			 points.
				(c)Effective
			 dateThe amendments made by this section shall apply to the
			 estates of decedents dying after December 31, 2009.
			
